Citation Nr: 0706446	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel







INTRODUCTION

The veteran had active duty service from January 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  

In his substantive appeal to the Board, received in August 
2004, the veteran requested a travel board hearing.  A travel 
board hearing at the RO in St. Petersburg, Florida was 
scheduled for the veteran on August 9, 2006.  In a July 2006 
letter, the RO notified the veteran of his scheduled hearing 
date and informed him of the procedure for scheduling a new 
hearing date upon failure to appear.  It was noted that the 
veteran failed to appear at his scheduled hearing and there 
is no evidence that he asked for a postponement.  Therefore, 
his request for a hearing is treated as withdrawn.  38 C.F.R. 
§ 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is noted that the veteran's claims file has been rebuilt.  
The Board notes that when a claimant's medical records are 
lost or destroyed, VA has a "heightened" duty to assist in 
the development of the claims.  Washington v. Nicholson, 19 
Vet. App. 362, 369-70 (2005).  As will be discussed below, 
the Board finds that a remand is necessary to comply with the 
VA's duty to assist.

The veteran seeks service connection for migraine headaches.  
He reports in a September 2002 statement that his headaches 
are caused by head trauma he received during his service in 
Vietnam.  The veteran claims that he currently experiences 
dizziness associated with these headaches, but sometimes the 
dizziness appears without the headaches.  In a September 2002 
Application for Compensation and Pension attached to the 
September 2002 statement, the veteran specified that his 
headaches began in 1969 and that he was treated for headaches 
at a base hospital in Danang in October 1970.  

The Board notes that the National Personnel Records Center 
(NPRC) verified that the veteran served in Vietnam from March 
1968 to April 1969.  The veteran's personnel records indicate 
that he received a Purple Heart.  Additionally, it was noted 
in his personnel file that he was wounded in action on the 
right side of his head with a grenade while on patrol. 

A service clinical report with an admission date of May 1968 
and discharge date of June 1968 contains an admission 
diagnosis of laceration of superior aspect of head.  It was 
noted that during an enemy attack, the veteran suffered a 
severe laceration of the scalp causing him to lose 
consciousness.  A physical examination revealed a star-shaped 
laceration of the scalp down to the periosteum of the skull, 
and his neurological system was stable.  An x-ray of the 
skull found no fracture.  It was noted that during the course 
of treatment, the wound was debrided without the wound being 
closed, the patient had a severe headache for three days 
which cleared, and there was no known neurologic pathology.  
The discharge and admission diagnoses were identical. 

The veteran claims in both of his September 2002 statements 
that he received post-service treatment at private and VA 
facilities, which are not in the claims file.  The veteran 
contends in his September 2002 statement that he reported to 
Broward General Hospital complaining of headaches within one 
year of his discharge from service.  Records from this 
hospital are not on file, and there is no indication that VA 
requested them.  The Board notes that there is a handwritten 
note of unknown origin that appears to be attached to the 
veteran's notice of disagreement.  This note purports to list 
the dates the veteran sought treatment for headaches.  This 
note states that the veteran received treatment at Broward 
General Medical Center for headaches but that the hospital 
does not keep their records beyond seven years.  (Broward 
General Hospital and Broward General Medical Center appear to 
be the same facility.  The Board notes that there is a 
Broward General Medical Center located in Ft. Lauderdale, 
Florida.)

VA will make reasonable efforts to obtain relevant records 
from private medical care providers.  38 C.F.R. 
§ 3.159(c)(1).  There is no documentation in the file that 
the VA has requested records from Broward General Medical 
Center.  Further, the veteran must cooperate fully with VA's 
reasonable efforts to obtain relevant records by providing 
enough information to identify and locate the existing 
records, and if necessary, authorize a release of 
information.  38 C.F.R. § 3.159(1)(c)(i) and (ii).  The 
veteran provided the name of the hospital, the approximately 
time frame of treatment, and the condition for which he 
alleges he received treatment.  It is unclear, however, 
whether he signed a release of information for VA to try to 
obtain these records.  

Further, the veteran contends in his September 2002 
statements that he was treated at VAOPC Oakland Park, Florida 
and VAMC West Palm Beach, Florida.  The record contains 
medical reports from VAOPC Oakland Park and VAMC Miami.  VA 
will make reasonable efforts to obtain VA medical records.  
38 C.F.R. § 3.159(c)(3).  There are no records from VAMC West 
Palm Beach and there is no indication that VA requested these 
records.  VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) (". . . an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error. . .").

In light of the VA's duty to assist in this case, the Board 
finds that an additional search should be made for the 
veteran's outstanding medical records (both private and VA) 
before a decision concerning this appeal can be made.  
38 C.F.R. § 3.159(c).  
As the record currently stands, medical evidence on file 
reflects VA treatment for complaints of headaches beginning 
in the mid 1980s.  A June 1984 VA Medical Certificate 
indicates that the veteran reported a history of migraine 
headaches for thirteen years.  In a September 2002 VA 
Psychology Note, the veteran reported receiving a head injury 
when he was attacked while on patrol in Vietnam.  The veteran 
described feeling dizzy and having headaches during the 
remainder of his time in service and has continued to 
experience headaches since his discharge.  Because it appears 
that these treatment records were added to the claims file 
after a January 2003 neurological examination was conducted, 
the examiner would not have reviewed these records showing 
complaints of headaches as early as 1984.  Accordingly, the 
Board concludes that another examination should be scheduled 
for the veteran by an examiner who will review all the 
evidence of record and render an opinion as to the likelihood 
that current headaches are the result of a disease or injury 
in service including the wound to the head in May 1968.

Accordingly, this case is REMANDED for the following actions:

1.  The AMC should obtain the names and 
addresses of all medical care providers 
who treated the veteran for headaches 
since his service discharge in February 
1970.  After securing any necessary 
release, the RO should obtain these 
records.  In particular, treatment 
records from Broward General Medical 
Center, as referenced in the veteran's 
September 2002 statement, should be 
obtained.  Additionally, the AMC should 
request all relevant records from VAMC 
Miami.  In particular, records pertaining 
to complaints of headaches or residuals 
of a head injury should be obtained.  The 
facilities should be searched from 
February 1970 to present.

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Additionally, the Board reminds 
the veteran to submit any applicable 
private medical records in his possession 
or a release form to the VA so VA can 
obtain these records.  

3.  The veteran should be scheduled for 
an additional VA neurological 
examination.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in 
conjunction with the examination.  The 
examination report must include 
responses to the each of the following 
items:

a.	Based on a review of the claims 
folder and the examination findings, 
the examiner should indicate whether 
the veteran is currently 
experiencing migraine headaches.

b.	If migraine headaches are 
reported, the examiner should state 
a medical opinion, based on review 
of all pertinent evidence of record, 
including the service medical 
records showing a wound to the head 
in May 1968 followed by a severe 
headache for three days and the 
complaints of headaches shown by VA 
outpatient treatment records as 
early as 1984, as well as any 
additional medical reports obtained 
pursuant to this remand, as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's headaches are the result 
of the head injury he received, 
which was documented in a May 1968 
service medical record, as opposed 
to being due to some other factor or 
factors.  (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, 
but rather that the medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)  

4.  After an appropriate period of time 
or after the veteran indicates that he 
has no further evidence to submit, the 
veteran's application for service 
connection for migraine headaches should 
be readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


